Name: Commission Regulation (EEC) No 1945/87 of 3 July 1987 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 185/414. 7. 87 COMMISSION REGULATION (EEC) No 1945/87 of 3 July 1987 fixing the premiums to be added to the import levies on cereals , flour and malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (l), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 15(6) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the scale of premiums to be added to the import levies fixed in advance for cereals must include a premium for the current month and a premium for each of the three following months ; whereas the amount of each premium must be the same throughout the Commu ­ nity ; Whereas Council Regulation (EEC) No 2745/75 of 29 October 1975 (^ laid down rules for the advance fixing of levies on cereals ; Whereas, under the terms of that Regulation , where the cif price for a cereal determined on the day on which the scale of premiums is fixed is higher than the cif forward delivery price for that cereal , the scale of the premium should as a general rule be equal to the difference between these two prices ; whereas the cif price is that determined in accordance with Article 13 of Regulation (EEC) No 2727/75 on the day on which the scale of premiums is fixed ; whereas the cif forward delivery price is also determined in accordance with Article 13 of Regu ­ lation (EEC) No 2727/75 but on the basis of offers at North Sea ports ; whereas this price must be the cif price for shipment during the month in which the import licence is issued in the case of imports to be effected during that month ; whereas, in the case of imports to be effected during the month following the month in which the import licence is issued, this price must be the cif price for shipment during that month ; whereas, in the case of imports to be effected during the last two months for which the import licence is valid, this price must be the cif price for shipment during the month preceding the month in which importation is expected to take place ; Whereas this price must be the cif price for shipment during the month preceding the month in which impor ­ tation is expected to take place in the case of imports to be effected during the last two months for which the import licence is valid ; Whereas the premium shall be 0 ECU if the cif price determined on the day on which the premiums are fixed is equal to the cif forward delivery price or exceeds that price by not more than 0,151 ECU per tonne ; Whereas the premium may, however, be fixed at a higher level in exceptional circumstances and within certain specific limits ; Whereas Article 3 of Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals (6), as last amended by Regulation (EEC) No 1740/78 Q, provides for the addition of a premium to the levy fixed in advance for products falling within tariff heading No 11.07 ; whereas this premium is, per 100 kilograms of processed product, equal to the premium applicable on the day of application for an import licence to the quantity of basic product taken as a basis for the calculation of the variable component of the levy ; Whereas, pursuant to Commission Regulation (EEC) No 971 /73 of 9 April 1973 on the advance fixing of the levy on wheat and meslin flour ( ®), a premium is added to the levy fixed in advance for the products falling under subheading 11.01 A referred to in Article 1 (c) of Regula ­ tion (EEC) No 2727/75 ; whereas this premium is, per tonne of processed product, equal to the premium appli ­ cable on the date of application for an import licence for the basic product, account being taken of the quantity of the basic cereal required for the production of one tonne of flour ; Whereas, in accordance with Article 18(1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 29 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 168, 25. 6 . 1974, p. 7. 0 OJ No L 202, 26. 7. 1978 , p . 8 . (8) OJ No L 95, 11 . 4 . 1973, p . 10 . (4) OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 76 . No L 185/42 Official Journal of the European Communities 4. 7. 87 HAS ADOPTED THIS REGULATION : Article 1 1 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt originating in Portugal shall be zero . Les premiums referred to in Article 15 of Regulation (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt shall be as set out in the Annex hereto.  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Council Regulation (EEC) No 1676/85 ('), as amended by Regulation (fiEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 27 June 1986 ; Whereas it follows from applying all these provisions that the premiums should be as set out in the Annex hereto ; whereas the amount of the premiums should be altered only if application of the abovementioned provisions entails a change of more than 0,151 ECU, Article 2 This Regulation shall enter into force on 4 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . 4. 7. 87 Official Journal of the European Communities No L 185/43 ANNEX to the Commission Regulation of 3 July 1987 fixing the premiums to be added to the import levies on cereals, flour and malt from third countries A. Cereals and flour (ECU/tonne) CCT heading No Description Current 7 1st period 8 2nd period 9 3rd period 10 10.01 B I Common wheat, and meslin 0 0 0 0 10.01 B II Durum wheat 0 0 0 4,77 10.02 Rye 0 0 0 0 10.03 Barley 0 0 0 0 10.04 Oats 0 0 0 0 10.05 B Maize, other than hybrid maize for sowing 0 0 0 0 10.07 A Buckwheat 0 0 0 0 10.07 B Millet 0 0 0 0 10.07 C II Grain sorghum, other than hybrid sorghum for sowing 0 0 0 0 10.07 D Other cereals 0 0 0 0 11.01 A Wheat or meslin flour 0 0 0 0 B. Malt (ECU/tonne) CCT heading No Description Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 11.07 A I a) Unroasted malt, obtained from wheat, in the form of flour 0 0 0 0 0 11.07 A lb) Unroasted malt, obtained from wheat, other than in the form of flour 0 0 0 0 0 1 1 .07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 0 0 0 0 0 11.07 A lib) Unroasted malt, other than that obtained from wheat, other than in the form of flour 0 0 0 0 0 11.07 B Roasted malt 0 0 0 0 0